DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the species wherein M is -O- in the reply filed on November 23, 2020 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Claim Rejections - 35 USC § 112
Claims 1-11, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the basis upon which the recited weight percentages are determined is not apparent.  That is, are they based on 100 wt.% of total composition or on 100 wt.% of the first and second polyimide?.
In claim 1, line 9, it is unclear whether the “0.1 to 20 mol%” is defining the antecedently recited G group or the antecedently recited “t”.
In claim 1, the basis upon which the recited “0.1 to 20 mol%” is determined is not apparent.  

In claim 1, it is unclear how a “branched” polyimide is defined by the depicted formula when t and G are 2.  In such an embodiment the diamine G group, or diamine G-Qq-Mm-Dd group, would not distinguish over the diamine R group.
	In claim 3, it is unclear how the proviso regarding a notched Izod impact strength of “at least 30 Joules per meter” further limits claim 1.
	In claim 6, it is unclear how the confusing recitation “of G is a….polymer moiety” further limits claimed subject matter.  Are these alternative G species also defining the embodiment when m is O?
	In claim 6, it is unclear whether the recitation “wherein G is -O- when m is 0” includes the embodiments wherein q and d are also 0, in which case a G diamine residue of formula –N-O-N- is not art recognized.
In claim 6, the G diamine residue of formula –N-P(O)-N-, for the embodiment wherein G is a pentavalent P(O) and q, m and d are 0, is not art recognized.
	In claims 8 and 9, it is unclear how the Z groups containing a total carbon number such that the resulting V group exceeds C40 further define claim 1, which requires the V group to have a maximum limit of C40.
In claims 8 and 9, it is unclear how the W groups containing more than 3 heteroatoms, e.g., wherein the cyclic moiety Z is substituted with more than one halogen atom, further define the V group per claim 1 which has a maximum limit of 3 heteroatoms.
	In claim 22, there is no express antecedent basis for “the viscosity change”, “the tensile elongation at break or “the reversed notched Izod impact strength” features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765